tcmemo_2009_40 united_states tax_court alina karp petitioner and orrin e karp intervenor v commissioner of internal revenue respondent docket no filed date dennis g harkavy for petitioner orrin e karp pro_se steven m roth for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6015 petitioner seeks review of respondent’s determination with respect to her unless otherwise indicated all section references are to the internal_revenue_code request for sec_6015 relief from joint income_tax liabilities for the tax years and respondent determined that petitioner was entitled to partial relief pursuant to sec_6015 and denied relief pursuant to sec_6015 and f petitioner seeks review of respondent’s denial of relief pursuant to sec_6015 c and f if the court determines that petitioner is entitled to relief pursuant to sec_6015 or f then petitioner seeks a refund of community_property proceeds the proceeds from the sale of her family home used to satisfy the joint income_tax liabilities findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in california when the petition was filed petitioner’s former spouse orrin karp mr karp intervened petitioner and mr karp were married on date during their marriage mr karp worked in the commercial real_estate business petitioner worked as a legal secretary until approximately date and did not work outside the home for the rest of their marriage petitioner and mr karp separated on date and were divorced on date during their marriage the couple lived in a home originally purchased by mr karp as separate_property mr karp used his separate funds as a downpayment in purchasing the house and in making significant improvements to the house on date mr karp quitclaimed his separate_property interest in the house to petitioner and himself as community_property this house thereby became the community_property of petitioner and mr karp petitioner and mr karp did not initially file tax returns for through the internal_revenue_service irs contacted petitioner and mr karp about their failure_to_file tax returns petitioner and mr karp with an accountant’s assistance filed delinquent tax returns for years through approximately year after the through returns were filed petitioner and mr karp were contacted by and met with an irs collection officer petitioner and mr karp then hired a different accountant to prepare amended returns for through after the amended returns were filed the irs audited them the irs questioned some of the business deductions and other deductions claimed on their amended joint returns the irs sent notices of deficiency to petitioner and mr karp on date for their return and on date for their return petitioner and mr karp timely filed their joint income_tax return the irs disallowed certain expenses claimed on schedule c profit or loss from business such as commissions and fees paid to others on date the irs sent petitioner and mr karp a notice_of_deficiency regarding their tax_return the years in issue before this court are and and the following amounts include tax penalties and interest that had accrued as of date for there is an underpayment2 of dollar_figure and an understatement3 of dollar_figure part of this understatement resulted from a math error made by petitioner and mr karp for there is an understatement of dollar_figure for there is an understatement of dollar_figure on date petitioner’s outstanding tax_liabilities including the underpayment for and understatements for and were paid from the proceeds of the sale of petitioner’s and mr karp’s family home an underpayment is the taxpayer’s failure to pay the tax shown as due on a return it may be determined by subtracting the amount of the tax actually paid_by the taxpayer from the amount of tax reported on the return an understatement generally equated with a deficiency is the taxpayer’s failure to correctly report on a return the amount of tax due it may be determined by subtracting the amount of the tax imposed which is shown on the return from the amount of the tax required to be shown on the return sec_6015 sec_6662 sec_6211 on date petitioner filed form_8857 request for innocent spouse relief petitioner requested sec_6015 relief from the underpayment for and the understatements for and respondent awarded and denied sec_6015 relief to petitioner as follows underpayment respondent denied sec_6015 relief on date understatement respondent awarded partial sec_6015 relief and denied sec_6015 relief on date respondent’s award of partial sec_6015 relief was for the portion of the understatement that was not due to a math error on petitioner’s part understatement respondent awarded full sec_6015 relief and denied sec_6015 relief on date understatement respondent awarded full sec_6015 relief and denied sec_6015 relief on date on date petitioner filed her petition with this court to review respondent’s determination with respect to her request for sec_6015 relief for and petitioner alleges that the tax_liabilities for these years were satisfied using the proceeds from the sale of community_property petitioner’s former family home if petitioner is entitled to sec_6015 or f relief then petitioner seeks a refund of her share of the community_property proceeds used to satisfy the joint income_tax liabilities for and opinion sec_6015 precludes a refund in the case of sec_6015 relief accordingly we look to sec_6015 and f to determine whether petitioner is entitled to such relief even if petitioner is otherwise entitled to sec_6015 or f relief 126_tc_47 affd 533_f3d_1136 is the controlling precedent and a refund is precluded mr karp deeded the family home to petitioner and himself as community_property subsequently the family home was sold and the proceeds were used to pay the joint tax_liabilities of petitioner and mr karp petitioner has asked for a review of her eligibility for sec_6015 relief and has asked for a refund of the family home proceeds we have faced a similar factual scenario before in ordlock v commissioner supra payments of joint income_tax liabilities were made using community_property and the separate_property of the taxpayer the taxpayer had sought innocent spouse relief from the irs and was granted sec_6015 relief afterward the taxpayer sought in this court a refund of payments made using community_property assets in ordlock the commissioner conceded that the taxpayer was entitled to a refund of the payments made from her separate_property in denying her request for a refund of the payments made from community_property we stated the nature of a marital community in california is to generally allow the individual debts of the spouses to be collected out of community assets id pincite if mr ordlock had been personally liable to a nongovernment creditor the community assets would have been a potential source of payment to that creditor id even if petitioner is entitled to sec_6015 or f relief petitioner could not be refunded the amounts paid from community_property petitioner has not alleged that any part of the payments was made from separate_property of petitioner or intervenor in ordlock we held that sec_6015 did not preempt community_property law so as to allow for the refund of payments made from community_property our decision was affirmed by the u s court_of_appeals for the ninth circuit 533_f3d_1136 in the absence of stipulation to the contrary any appeal of this case would be to that court_of_appeals therefore we are precluded from refunding to petitioner any of her community_property used to pay the and tax_liabilities even if she were otherwise eligible for sec_6015 or f relief accordingly since we are precluded from providing petitioner a refund we are unable to grant her relief under sec_6015 c or f to reflect the foregoing decision will be entered for respondent
